—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 30, 1998, which, to the extent appealed from, granted defendants’, Conway Stores, Inc. and Conway Organization, motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint against those defendants reinstated.
On August 14, 1994, at about 4:00 p.m., plaintiff slipped on wet stairs between the ladies department and the cash register in defendants’ department store. Since it is undisputed that it had been raining, heavily at times, throughout the day of plaintiffs accident and that the steps on which plaintiff slipped and fell were wet and had footprints, there is a triable issue as to whether defendants knew or should have known of the hazardous condition created by water tracked into their store, precluding summary judgment in defendants’ (see, Padula v Big V Supermarkets, 173 AD2d 1094; McLaughlan v Waldbaums, Inc., 237 AD2d 335). If a jury determines that defendants had adequate notice of the hazard, there is also a triable issue as to whether they took sufficient precautions to minimize the danger to pedestrians in the area by placing rugs, mats or warning signs either on the store entrance or on the steps where plaintiff fell (see, Banks v Doe, 251 AD2d 83). Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.